      Case: 1:20-cv-06746 Document #: 1 Filed: 11/13/20 Page 1 of 5 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Donald Whitaker,

               Plaintiff,
                                                                    20-cv-6746
                                                           Case No. _______________
       v.

Dovenmuehle Mortgage, Inc.

               Defendant.


                                  NOTICE OF REMOVAL

       Defendant Dovenmuehle Mortgage, Inc. (“DMI” or “Defendant”), hereby removes the

above-captioned action to the United States District Court for the Northern District of Illinois.

Removal is based on 28 U.S.C. §§ 1331, 1367, 1441, and 1446. Removal to this Court is proper

based on federal question jurisdiction pursuant to 28 U.S.C. § 1331.

       In support of this Notice of Removal, DMI states as follows:

                                THE STATE COURT ACTION

       1.      On or about October 8, 2020, Plaintiff Donald Whitaker (“Plaintiff” or

“Whitaker”) filed a Complaint against DMI in the General Chancery Division of the County

Department of the Circuit Court of Cook County, Illinois (the “State Court”). The Complaint

was assigned case number 2020-CH-06210. A copy of the Complaint is attached hereto as

Exhibit A.

       2.      In the Complaint, Plaintiff alleges that DMI and BMO Harris Bank (“BMO”)

allegedly sent him a letter on August 27, 2020 “in connection with the collection” of a mortgage

debt. Complaint ¶ 13. Plaintiff further alleges that DMI sent Plaintiff a “validation notice” on

September 18, 2020. Id. ¶ 23.
       Case: 1:20-cv-06746 Document #: 1 Filed: 11/13/20 Page 2 of 5 PageID #:2




       3.      The Complaint purports to assert one Count against DMI under the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq.               Compl. ¶¶ 33-44.        The

Complaint alleges that DMI allegedly violated certain provisions of the FDCPA, including 15

U.S.C. §§ 1692g(a)(3), 1692e(14), and 1692g. Id.

       4.      In the Complaint, Plaintiff purports to seek relief on behalf of himself and on

behalf of two putative classes: (1) a putative “1692g Class,” consisting of persons who did not

receive a “validation notice” within five days after receiving a letter “signed by a representative

of BMO and a representative of DMI,” and (2) a putative “1692e Class” consisting of persons

who received a letter from DMI that “fails to refer to DMI at all.” Id. ¶ 27.1

       5.      The Complaint purports to seek statutory and actual damages and attorneys’ fees

on behalf of Plaintiff and the members of the putative classes. Compl. at p. 10.

         FEDERAL QUESTION JURISDICTION EXISTS OVER THIS ACTION

       6.      This Court has original jurisdiction over this action under 28 U.S.C. § 1331

because the action “aris[es] under the Constitution, laws, or treaties of the United States.”

Jurisdiction exists under § 1331 “where an issue of federal law appears on the face of the

complaint.” DeFelice v. Aetna U.S. Healthcare, 346 F.3d 442, 445–46 (3d Cir. 2003). See also

Vaden v. Discover Bank, 556 U.S. 49, 60 (2009) (a claim “arises under” federal law “when the

plaintiff’s statement of his own cause of action shows that it is based upon [federal law]”).

       7.      Here, federal question jurisdiction exists on the face of the Complaint, as

Plaintiffs purports to bring claims under the federal FDCPA, 15 U.S.C. §§ 1692, et seq. See

Compl. ¶¶ 33-44.




1
        DMI denies that class certification is appropriate in this case and reserves its right to
contest class certification at an appropriate time.
                                                  2
       Case: 1:20-cv-06746 Document #: 1 Filed: 11/13/20 Page 3 of 5 PageID #:3




            ALL PROCEDURAL REQUIREMENTS FOR REMOVAL ARE MET

       8.      Venue Is Proper. Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), this Notice of

Removal is being filed in the United States District Court for the Northern District of Illinois,

which is the federal district court encompassing the court where the state court action was filed.

28 U.S.C. § 93(a)(1).

       9.      Removal Is Timely. On October 14, 2020, a summons and copy of the Complaint

was served on DMI’s registered agent for service of process. This Notice of Removal has been

timely filed within thirty days of receipt of the summons described above on October 14, 2020,

pursuant to 28 U.S.C. § 1446(b).

       10.     Pleadings and Process. Copies of all process, pleadings, orders, and other papers

or exhibits of any kind on file with the state court are attached hereto as Exhibit B, in

compliance with 28 U.S.C. § 1446(a). Defendant DMI has paid the appropriate filing fee to the

Clerk of this Court upon filing this Notice of Removal.

       11.     Notice. A copy of the Notice of Filing of Notice of Removal will be timely filed

with the clerk of the State Court in which the action is pending and served on Plaintiff, pursuant

to 28 U.S.C. § 1446(d) (attached hereto as Exhibit C). A copy of the Notice of Removal to All

Adverse Parties will be served promptly on Plaintiff, pursuant to 28 U.S.C. §§ 1446(a), (d)

(attached hereto as Exhibit D).

       12.     Signature. Pursuant to 28 U.S.C. § 1446(a), this Notice of Removal is signed by

counsel for the Defendant DMI below.

       13.     No Prior Removal. No previous Notice of Removal has been filed in or made to

this Court for the relief sought herein.




                                                3
      Case: 1:20-cv-06746 Document #: 1 Filed: 11/13/20 Page 4 of 5 PageID #:4




       14.    Based upon the foregoing, this Court has jurisdiction over this matter pursuant to

28 U.S.C. § 1331 and 28 U.S.C. § 1367, and this action therefore may be removed to this Court

under 28 U.S.C. §§ 1441 and 1446.

       15.    In the event that Plaintiff seeks to remand this case, or the Court considers remand

sua sponte, DMI respectfully requests the opportunity to submit such additional briefing,

argument or evidence in support of removal as may be necessary.

       WHEREFORE, Defendant DMI respectfully removes this action from the Circuit Court

of Cook County, Illinois, Case No. 2020-CH-06210, to this Court.



Dated: November 13, 2020            Respectfully submitted,

                                 By: /s/ Christopher S. Comstock
                                    Lucia Nale
                                    Christopher S. Comstock
                                    MAYER BROWN LLP
                                    71 South Wacker Drive
                                    Chicago, Illinois 60606-4637
                                    Telephone: (312) 782-0600
                                    Facsimile: (312) 701-7111
                                    lnale@mayerbrown.com
                                    ccomstock@mayerbrown.com

                                    Attorneys for Defendant Dovenmuehle Mortgage, Inc.




                                               4
      Case: 1:20-cv-06746 Document #: 1 Filed: 11/13/20 Page 5 of 5 PageID #:5




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on November 13, 2020, the foregoing Notice of Removal

was electronically filed with the Clerk of the Court using the CM/ECF system and that copies of

the foregoing instrument were sent by email and first-class U.S. mail to counsel for plaintiff at

the address and email addresses below:

       Thomas A. Zimmerman, Jr.
       tom@attorneyzim.com
       Sharon A. Harris
       sharon@attorneyzim.com
       Matthew C. De Re
       matt@attorneyzim.com
       Jeffrey D. Blake
       jeff@attorneyzim.com
       Zimmerman Law Offices, P.C.
       77 W. Washington Street, Suite 1220
       Chicago, Illinois 60602

       Rusty Payton
       info@payton.legal
       Payton Legal Group
       20 North Clark Street, Suite 3300
       Chicago, Illinois


                                     By: /s/ Christopher S. Comstock
                                        Christopher S. Comstock




                                               5
